FILED

UNITED sTATEs Disrnicr count MA¥ ` 5 2911
FOR THE DISTRICT OF COLUMBIA C|erk, U.S. Dlstrict & Bankrupr¢
Courts for the Distr|ct of Co|umblla

Ernest Bemard Moore, Ph.D., )
)
Plaintiff, )

> 9

v. ) Civil Action No.  

)
Carrie Jackson et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff s pro se complaint and
application to proceed in forma pauperis The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § 19l5A (requiring dismissal of a prisoner’s complaint upon
a determination that the complaint, among other grounds, fails to state a claim upon which relief
can be granted).

The plaintiff is a prisoner at the Federal Correcti0nal Institution in Terminal Island,
California. He sues a Special Agent of the U.S. Department of Education’s Offlce of the
Inspector General for allegedly withholding exculpatory evidence during his criminal prosecution
in violation of Brady v. Marylcmd, 373 U.S. 83 (1963).' However, only prosecutors are required
to provide Braa’y material. Id. at 87 (holding "that the suppression by the prosecution of
evidence favorable to an accused upon request violates due process where the evidence is

material either to guilt or to punishment . . . .") (emphasis supplied); see U.S. v. Jenrette, 744

' The plaintiff also purports to sue a Special Agent of the Social Security
Administration’s Office of the Inspector General but he lists that defendant as "Jane Doe."
Verifled Complaint, Caption.

F.2d 817, 824 (D.C. Cir. 1984) ("Brady mandates that upon request the prosecution disclose any
evidence favorable to an accused where that evidence is material either to guilt or to
punishment.") (citation omitted). Because the listed defendants are not prosecutors, the plaintiff

has failed to state a claim under Braa’y upon which relief may be granted.z

LM A f@\

/Unite/d'States District Judge

Dare; April 30 , 2011

2 A separate Order of dismissal accompanies this Memorandum Opinion.